This is an original proceeding in mandamus which was instituted in this Court by the relator, Tax Securities Corporation, against O. L. Dayton, as Judge of the Circuit Court in and for the Sixth Judicial Circuit of Florida, Pinellas County, as a companion case of the style Tax Securities Corporation, a corporation, v. John U. Bird, et al.,
disposed of by an opinion this day filed.
Upon the authority of the opinion in the companion case, it is ordered that the alternative writ of mandamus in this cause be and the same is hereby quashed for the reasons stated in the opinion in the companion case.
WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur. *Page 847